PER CURIAM.
This appeal brings for review the judgment and sentence entered as a result of the defendant’s conviction of the offense of third degree murder. The point raised by the defendant in this appeal is whether the statement made by the prosecuting attorney regarding the law of the case constituted reversible error. , ,
We have heard argument of counsel for the respective parties and carefully considered their briefs together with the record before us. No reversible error was found.
The judgment and sentence is affirmed.
Affirmed.